Citation Nr: 0516725	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-40 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.  The case was subsequently transferred to 
the RO in Atlanta, Georgia.  At present, the case is before 
the Board for appellate adjudication.  However, as additional 
development is necessary, the case is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.

The Board notes that the veteran presented testimony during a 
hearing on appeal at the RO in March 2004.  A copy of the 
hearing transcript issued following the hearing is of record.   


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist the claimant and the 
representative of any information and evidence needed to 
substantiate and complete a claim, as set forth in the VCAA, 
has not been fulfilled regarding the issues of entitlement to 
a disability rating in excess of 50 percent for PTSD, and 
entitlement to TDIU.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this respect, the veteran is currently service-connected 
for PTSD, rated as 50 percent disabling, and the Board notes 
that it does not appear that the veteran has received the 
benefit of a current VA examination for this disability.  It 
is possible, however, that the veteran's disability may have 
increased in severity in the recent past given the December 
2004 statement from a VA physician indicating that the 
veteran is having more difficulties maintaining his personal 
hygiene, has increased depression and irritability, and has 
chronic difficulties maintaining relationships and social 
functioning.  In addition, the Board notes that the present 
evidence of record does not include an opinion as to the 
veteran's employability, given the severity of his service-
connected PTSD.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

In addition, as there may be outstanding relevant private or 
VA treatment medical records for the veteran's PTSD, 
including from the Atlanta VA Medical Center, the RO should 
assist the veteran in obtaining any relevant recent records.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for his 
service-connected PTSD, since August 2003 
(date of claim) to the present, and who 
possess records relating to that 
treatment.  Provide the appellant with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the appellant 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the appellant of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the appellant that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
the claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

2.  The RO should request that the 
appellant provide information as to the 
dates of any treatment at any VA Medical 
Center (VAMC) for his service-connected 
PTSD, since August 2003 (date of claim) 
to the present, if any.  All identified 
treatment records from any reported VAMC 
not already contained within the claims 
file should be obtained and associated 
with the claims file, including any 
relevant records from the Atlanta VAMC.  
If the search for the above records has 
negative results, the claims file must be 
properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the appellant should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the appellant in 
substantiating the claims.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should undergo an 
examination by an appropriate specialist 
to evaluate the severity of his service-
connected PTSD.  The claims folder must 
be made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner must 
indicate in the examination report that 
the claims folder was reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected 
disability.  Following a review of the 
veteran's medical records and history, 
the examiner should discuss all relevant 
medical evidence/findings regarding the 
service-connected PTSD.  The examiner 
must proffer an opinion as to the 
specific extent and severity of the 
appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the disability, including precipitating 
and aggravating factors.  The examiner 
should also utilize the diagnostic 
criteria set forth in DSM-IV and assign a 
Global Assessment of Functioning (GAF) 
score consistent with DSM-IV regarding 
the PTSD.  An explanation of the GAF 
score assigned, and the rationale for all 
opinions expressed by the examiner should 
be clearly explained.

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected PTSD has, if any, on 
his earning capacity.  The examiner 
should further comment as to the 
veteran's current level of occupational 
impairment due to his PTSD.  Moreover, 
the examiner should render an opinion as 
to whether the PTSD alone causes marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialists 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in written 
a report.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected PTSD, in 
correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2004).  The 
medical specialist(s) must address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for PTSD (Diagnostic Code 9411).  

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever applicable, should be obtained 
by the RO and associated with the claims 
folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the issues of 
entitlement to an increased rating for 
PTSD, currently rated as 50 percent 
disabling; and entitlement to TDIU.  The 
RO's consideration of referring the 
service-connected PTSD for extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.  

7.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2004) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



